DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 4/15/2021. 
  	Claims 1, 2, 7-9, 13-15, 20 and 21 are pending. Claims 13-15 are under examination. Claims 1, 2, 7-9, 20 and 21 are withdrawn as drawn to non-elected subject matter. Rejoinder will follow upon indication of allowable subject matter. 
The instant application is a 371 filing of PCT/GB2015/053787 filed 12/10/15 which claims priority to foreign application GB1422075 filed 12/11/2014. The claims are supported by the priority documents. 
The drawings filed 6/7/17 have been accepted. 

Response to Amendments
Applicants’ amendments were sufficient to overcome the objections to the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez-Girona (US 20120322073; see entire document) in view of Wolf and Liu (Molecular Immunology, 1998, pages 965-976; see entire document), Popkov et al (J. Mol. Biol. (2003) pages 325–335; see entire document) and Buck et al (Biotechniques, 1999, pages 528-536; see entire document). This is a new rejection. 
The instant claims are drawn to a composition. This composition comprised cDNA from rabbit hybridoma and primers for amplification wherein the primers are SEQ ID NO1 and one of 12,21 and 22. 
Lopez-Girona et al teach a rabbit hybridoma from which cDNA was isolated (see e.g. ¶ 0214, 0238 and example 6.20). Lopez-Girona et al teach a sequence that would necessarily have a primer with the sequence of SEQ ID NO:1 and one of SEQ ID NO:12, 21 or 22 with the 3’ end at the 3’ end of the sequence-6-1-11-Light chain protein sequence (SEQ ID NO: 7). 

ATGGACACGAGGGCCCCCACTCAGCTGCTGGGGCTCCTGCTGCTCTGGCTCCCAGGTGCCACATTTGCCCAGGTGCTGACCCAGACTCCAGCCTCGGTGTCTGCAGCTGTGGGAGGCACAGTCACCATCAATTGCCAGGCCAGTCAGAGTGTTTATAAGAATAACTATTTATCCTGGTTTCAGCAGAAACCAGGGCAGCCTCCCAAGCTCCTGATTTACGAAGCGTCCAAACTGGCATCTGGGGTCCCCCCGCGGTTCAAAGGCAGTGGATTTGGGACACAGTTCACTTTCACCATTAGCGACCTGGAGTGTGACGATGCTGCCTTTTACTACTGTGCAGGCGGTTATTATGGTAATATTTTTTTTTTCGGCGGAGGGACCGAGGTGGTGGTCAAAGGTGATCCAGTTGCACCTACTGTCCTCATCTTCCCACCAGCTGCTGATCAGGTGGCAACTGGAACAGTCACCATCGTGTGTGTGGCGAATAAATACTTTCCCGATGTCACCGTCACCTGGGAGGTGGATGGCACCACCCAAACAACTGGCATCGAGAACAGTAAAACACCGCAGAATTCTGCAGATTGTACCTACAACCTCAGCAGCACTCTGACACTGACCAGCACACAGTACAACAGCCACAAAGAGTACACCTGCAAGGTGACCCAGGGCACGACCTCAGTCGTCCAGAGCTTCAATAGGGGTGACTGTTAG. 

MDTRAPTQLLGLLLLWLPGATFAQVLTQTPASVSAAVGGTVTINCQASQSVYKNNYLSWFQQKPGQPPKLLIYEASKLASGVPPRFKGSGFGTQFTFTISDLECDDAAFYYCAGGYYGNIFFFGGGTEVVVKGDPVAPTVLIFPPAADQVATGTVTIVCVANKYFPDVTVTWEVDGTTQTTGIENSKTPQNSADCTYNLSSTLTLTSTQYNSHKEYTCKVTQGTTSVVQSFNRGDC

Rabbit hybridoma inherently comprise b4 and b5 as well as b6 and b9 sequence co-dominantly expressed (Wolf and Liu, abstract). 
Conventionally, four nominal allotypic variants, b4, b5, b6 and b9 have been shown to be co-dominantly expressed at the Ck1 gene locus. Analogously, the heavy chain allotypes VHal, VHa1 and VHa2, found in the V region are also believed to be inherited co-dominantly.

Therefore, the b4 expression is reasonably to be expected in the rabbits of Lopez-Gal (Popkov et al). The method of amplification using PCR 
	Primer design would have led inherently to design of a primer at the 5’ and 3’ end (see e.g. Cochet et al).
The sequences are not delineated exactly, however, Buck et al teach that all primer chosen according to known strategies will yield high quality data (see page 535, col 1, last (¶). This reference teaches that nearly all primers designed against a sequence yielded high quality data demonstrating broad tolerance in characteristics of primers (see col 2, same page), and therefore demonstrates that the use of a primer overlapping in but not terminating at the same nucleotide is not an inventive step. It is within a number of finite identifiable predictable solutions to develop primer to amplify the sequence Lopez et al. To do so would have followed from the routine application of the prior art’s guidance. Preferred primer size is 18-24 nucleotides.
	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to amplify the variable light chain of Lopez et al given the known use of primers to amplify sequences using 5’ and 3’ primers and based upon the tolerance as taught by Buck et al to arrive at a composition as recited in the instant claims. As noted above: 1) rabbit hybridomas inherently comprise b4 and b5 sequences which include light and heavy chains 2) Lopez et al teach the b4 sequence to be amplified in the instant claims and teach hybridomas comprising thereof that is to be amplified 3) Cochet in light of Buck teaches that primer design is highly predictable and variation leads to high yield and can be applied to the sequence of Lopez et al to result in the claimed sequences. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the composition of Lopez et al would yield predictable results.

Response to Arguments
	Applicants argue that none of the claimed primers match the 3’ end of the light chain sequence. A reverse primer amplifies from a 3’ end of the sequence. Applicants exemplify this choice thus (figure 2, instant application): 

    PNG
    media_image1.png
    89
    306
    media_image1.png
    Greyscale
Similarly, one would design a 3’ primer for the 6-1-1 light chain sequence. In so doing, the sequence would match the claimed SEQ ID NO:s. The similarity of the 3’ ends of the claimed sequence and the prior art sequence demonstrates this, 

CAATAGGGGTGACTGTTAG

    PNG
    media_image2.png
    41
    193
    media_image2.png
    Greyscale

	Secondly, applicants argue that one would not formulate the prior art primer to be between 15 and 60 nucleotides as doing so would not allow distinction between a b4 and b5 primer. This is not persuasive as the claims are drawn to cDNA from a rabbit hybridoma. Lopez-Girona teaches the isolation thereof and the art demonstrates that this will inherently comprise b4, b5 and b9 allotypes as it is whole cell isolation. The sequence of 6-1-1 light chain directs one to make primers that match those claimed wherein the art teaches that such primers are designed to match the 5’ and 3’ end in order to amplify the full sequence. The size is variable and often ideally between 18-24. Whether the sequence discriminates between b4 and b5 allotypes reads on properties that are not part of the claims. 
 “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
	In this case, that means that limitations are not read into the claims by requiring that the sequences mediate discrimination between allotypes. The art is provided based upon the plain meaning of the claimed terms. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633